DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP 03121085, machine translation provided) in view of Walker et al. (US 2012/0077574 A1).
Regarding claim 7, Takeuchi discloses a game machine having a display device in a housing (see fig. 1), comprising: 
a game processing portion performing game processing (see fig. 1-3),
wherein the game processing portion calculating a maximum number of virtual game balls capable of being launched per unit time and a selected exchange rate (see pg. 1 Abstract, The number of shooting of the hit balls of a hit ball shooting device 25 can be determined by controlling the number of revolution of a driving motor 26, and a cycle converter 28 for varying the number of revolution according to the instruction supplied from a microcomputer 27 is installed, and said microcomputer 27 calculates the rate of winning balls on the basis of the input signals supplied from a safe ball input circuit 30 and an out ball input circuit 31).
However, Takeuchi does not explicitly disclose displaying a maximum monetary consumption amount per unit time.
Walker teaches a game machine which displays a maximum monetary consumption amount by the player on the display (see par. [0236], For example, the controller may identify a game machine that a player is operating and direct this game machine to display an on-screen message, “Good work! Your average rate of play is 16.4 coins per minute.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the game machine of Takeuchi with the monetary display of Walker in order to inform the player of the playing rate for to provide various offers (see Walker, par. [0234]-[0236]).

Regarding claim 8, Takeuchi discloses wherein the game processing portion further calculates and displays the maximum monetary consumption amount per unit time by .

Allowable Subject Matter
Claims 1-6 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest wherein as the game processing in the first mode, the first game processing portion displays at least a virtual board face and a first virtual winning port for transiting to the second mode on the display device, and after a virtual game ball launched onto the virtual board face based on an operation by the input device enters the first virtual winning port, the first virtual winning port is deleted from the virtual board face, wherein as the game processing, the game processing portion displays at least a virtual board face and a virtual winning port on the display device, and performs processing of determining whether a virtual game ball launched onto the virtual board face based on an operation by the input device has entered the virtual winning port, and the return processing portion specifies a number of virtual game balls remaining on the virtual board face in a case of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hosaka (US 7,247,094 B2), Yamaguchi (US 6,854,729 B2), Watanabe (US 2007/0049370 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        4/23/2021